SHERWOOD, J.
— Guilty of robbery in the first degree and twelve years in the penitentiary was the verdict of the jury. William Donald was the victim who was “held up” by three footpads, that method being a la mode now in the ■ city of St. Louis.
The evidence was amply sufficient, and the instruction covered all 'questions of law necessary for the information of the jury in giving their verdict. Defendant excepted to the .giving of the instruction, and also excepted to the failure of ■the court to fully instruct the jury on all questions, etc. But *70as the jury was properly and fully instructed, the exceptions taken fall to the ground.
The defense relied on was an alibi, but it is evident that the jury entertained a view not favorable to that theory.
As the record is free from error, judgment affirmed.
All concur.